DETAILED ACTION
This is in response to communication filed on 6/23/2022.
Status of Claims
Claims 1, 3, and 5 – 20 are pending, of which claim 1 is in independent form.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

Claim 1 is hereby amended to add a semicolon after newly added limitations in line 10 below.
All other claims remain as presented in the reply received 6/23/2022.

1. (Currently Amended) A programmable slave circuit comprising:
a program memory circuit configured to store one or more pre-programmed sequences
each corresponding to a respective one of one or more high-level commands;
a data memory circuit configured to store the one or more high-level commands and 
one or more low-level commands;
a bus interface circuit coupled to a wired communication bus and configured to:
receive the one or more pre-programmed sequences via the wired
communication bus:
cause the one or more pre-programmed sequences to be written into the 
program memory circuit;
receive the one or more high-level commands via the wired communication bus;
and
write the one or more high-level commands into the data memory circuit; and
a processing circuit configured to:
read the one or more high-level commands from the data memory circuit;
generate the one or more low-level commands based on the one or more high-
level commands; and
write the one or more low-level commands into the data memory circuit.

Allowable Subject Matter
Claims 1, 3, and 5 – 20 are allowed.
The following is an examiner’s statement of reasons for allowance: The primary reason for the allowance of the claims in this application is the inclusion of the specific details of storing in a program memory circuit one or more pre-programmed sequences corresponding to one or more high-level commands, a data memory circuit storing the one or more high-level commands and one or more low-level commands, receiving and writing the one or more pre-programmed sequences into the program memory circuit, and a processing circuit to read high-level commands, generate low-level commands, and write the low-level commands into the data memory circuit, as are now included in all of the independent claims, in combination with the other elements recited, which is not found in the prior art of record. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Patent 11366665 teaches an instruction decoder and microcode controller including a memory that stores microcode segments.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN G SNYDER whose telephone number is (571)270-1971.  The examiner can normally be reached on M-F 8:00am-4:30pm (flexible).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Henry Tsai can be reached on 571-272-4176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEVEN G SNYDER/Primary Examiner, Art Unit 2184